United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3010
                        ___________________________

                                   K.C., a minor

                                      Plaintiff - Appellant

                                         v.

   Mark Mayo; Doug Summers; Jeffrey Curley; Marshfield R-1 School District

                                    Defendants - Appellees
                                  ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                          Submitted: September 24, 2020
                            Filed: December 21, 2020
                                 ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

      K.C. appeals from the district court’s1 adverse grant of summary judgment in
favor of Marshfield R-1 School District (“the District”) and three individual school



      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
officials in this case involving allegations of sexual abuse and harassment by a
teacher and coach, Johnna Feazell. We affirm.

I. BACKGROUND

       Between 2012 and 2013 , K.C. was an eighth-grade student (and subsequently
a rising ninth-grade student) at the District’s Junior High School. Feazell was K.C.’s
English teacher and her track and softball coach. In the spring and early summer of
2013, K.C.’s mother permitted K.C. to spend time with Feazell outside of school and
school-sponsored activities. As examples, K.C. and Feazell went biking together,
K.C. once stayed at Feazell’s house while her mother went shopping in Springfield,
and K.C. went on a trip with Feazell to watch a softball game at the University of
Missouri.

         In June 2013, K.C.’s mother found two undated letters in which Feazell
professed her heartfelt love for K.C. K.C.’s mother brought the letters to the Junior
High Principal, Jeffrey Curley.2 K.C.’s mother testified during her deposition that she
believed the letters were “highly inappropriate,” but she did not have any reason to
believe a sexual contact had occurred. Curley agreed the letters were inappropriate,
but interpreted them (and the mother’s concern) as Feazell “over-stepping her bounds
. . . trying to be the mom.” The letters do not indicate a sexual relationship between
K.C. and Feazell, and there is no evidence that in June 2013 anyone believed a
romantic or physical relationship existed involving K.C. and Feazell.




      2
       K.C. asserts that a third letter is now missing, and she claims that a material
dispute persists over the timing of her mother’s meetings with Curley. We agree
with, and adopt here, the facts as recited by the district court, after combing the record
and relying solely on those facts supported by the evidence, viewed in the light most
favorable to K.C. See FED. R. CIV. P. 56(c).

                                           -2-
       Approximately two weeks later, K.C.’s mother returned to the school and
showed Curley text messages between K.C. and Feazell found on K.C.’s phone.
While the text messages no longer exist, neither K.C.’s mother nor Curley have made
any claim that the messages suggested a sexual relationship. Instead, K.C.’s mother
saw the texts as demonstrating Feazell’s increased anxiety (which she described as
“panicked” and “desperate”) about K.C. not returning her calls or messages. Around
this time Curley consulted with Superintendent Mark Mayo about Feazell’s conduct.

       On June 17, 2013, Curley and a teacher’s union representative met with
Feazell. Curley gave directions to Feazell to stop texting or writing K.C., to
communicate with K.C. only about school-related issues, and to involve another adult
if personal issues arose. Curley also directed Feazell to report any non-school related
communications or attempted communications from K.C. to either Curley or Assistant
Principal Doug Summers. Curley later moved into the role of Principal at the High
School, while Summers became Principal at the Junior High. As the new school year
approached in August, Summers met with Feazell to remind her of the no-out-of-
school-contact (“no-contact”) prohibition with K.C.

       In early September 2013, K.C. was invited to spend the night at the home of
a friend whose mother happened to be an elementary school teacher in the District.
Feazell contacted the teacher and asked for permission to pick up K.C. from the
sleepover. Feazell explained this rather odd request by informing the other teacher
that K.C.’s “home life was horrible,” and she was “fixing a bedroom” in her house for
K.C. The teacher did not allow the contact, and reported the incident to her
elementary school counselor and principal. On their advice, the teacher showed
Principal Summers the text messages she had received from Feazell. Summers in turn
showed the text messages to then-Superintendent Mayo, and at some point Principal
Curley became aware of the incident. Principal Summers confronted Feazell and
asked her about the text messages. Feazell initially denied sending the messages but
eventually admitted to sending them claiming she was only checking on K.C. On

                                         -3-
October 9, 2013, then-Superintendent Mayo wrote a Notice of Deficiency letter to
Feazell, citing her continued communications with K.C., despite the earlier no-contact
prohibition. The letter served as a “statutory warning” that formal charges and/or
employment termination would follow if her behavior did not improve.

       Approximately one year later, K.C.’s mother discovered a phone that Feazell
had purchased for K.C. to facilitate clandestine communications between the two.
K.C.’s mother discovered text messages on the phone that evidenced sexual activity
between Feazell and K.C. On October 13, 2014, K.C.’s mother brought the phone to
Principal Curley. Upon seeing the messages, Principal Curly immediately contacted
the police and placed Feazell on administrative leave. Feazell subsequently resigned
and eventually pled guilty to four felony counts, including statutory sodomy and
sexual contact with a student.

       K.C. commenced this action against the District, Curley, Summers and Mayo,
alleging negligence and constitutional violations by the individual officials under 42
U.S.C. § 1983, and claims against the District under § 1983 and Title IX of the
Education Amendments of 1972 (Title IX), 20 U.S.C. § 1681. The district court
granted the defendants’ motion for summary judgment. K.C. appeals the district
court’s decision with respect to the Title IX claim against the District and the § 1983
claims against the individual defendants.

II. DISCUSSION

      We review de novo a district court order granting summary judgment, viewing
the evidence in the light most favorable to the non-moving party, and drawing all
reasonable inferences in their favor. Perkins v. Hastings, 915 F.3d 512, 520 (8th Cir.
2019). Summary judgment is appropriate when “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV.
P. 56(a).

                                         -4-
       Title IX provides that “[n]o person . . . shall, on the basis of sex, be excluded
from participation in, be denied the benefits of, or be subjected to discrimination
under any education program or activity receiving Federal financial assistance . . . .”
20 U.S.C. § 1681. We have long recognized that a school district can be held liable
under Title IX for the sexual harassment of a student by a teacher. Franklin v.
Gwinnett Cnty. Pub. Schs., 503 U.S. 60, 74–75 (1992). And, supervisory school
officials can be held individually liable under § 1983 for sexual abuse by a teacher,
but “only if they are deliberately indifferent to acts committed by a teacher that
violate a student’s constitutional rights.” Doe v. Flaherty, 623 F.3d 577, 584 (8th Cir.
2010) (quoting Doe v. Gooden, 214 F.3d 952, 955 (8th Cir. 2000)).

       Where, as here, the complaint involves allegations against school officials
brought under both Title IX and § 1983, “our court has held that an official in these
circumstances must have ‘actual notice’ of the alleged ‘sexual harassment’ or ‘sexual
abuse’” to meet the standard for liability. Id. See also Cox v. Sugg, 484 F.3d 1062,
1067 (8th Cir. 2007). The same standard applies to Title IX claims against a school
district. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998) (“[A]
damages remedy will not lie under Title IX unless an official who at a minimum has
authority to address the alleged discrimination and to institute corrective measures on
the recipient’s behalf has actual knowledge of discrimination in the recipient’s
programs and fails adequately to respond.”).

       Accordingly, to survive a motion for summary judgment here, there must be a
genuine issue as to whether the District or any of the individual defendants had actual
notice of sexual abuse or harassment and failed to adequately respond. When the
facts present here are viewed in a light most favorable to K.C., the claims cannot
survive summary judgment because the facts are insufficient to support a finding of
actual notice. See Flaherty, 623 F.3d at 585–86 (no Title IX claim where the facts do
not meet the Gebser actual notice standard); Plamp v. Mitchell Sch. Dist. No. 17-2,
565 F.3d 450, 457 (8th Cir. 2009) (vague complaints to school principal insufficient

                                          -5-
to support finding of actual notice); P.H. v. Sch. Dist. of Kansas City, Missouri, 265
F.3d 653, 662-63 (8th Cir. 2001) (evidence of “excessive time” together or favoritism
does not meet the actual notice standard).

       A searching review of the summary judgment record reveals no evidence to
indicate school officials had actual notice of sexual harassment or abuse by Feazell
prior to the events of October 13, 2014. When K.C.’s mother first alerted Principal
Curley of her concerns in June 2013, she provided two letters written by Feazell and
text messages from Feazell to K.C. that were at most inappropriate but did not appear
to indicate that a physical or sexual relationship existed. And K.C.’s mother admitted
as much during her deposition. Afterwards, on June 17, Principal Curley met with
Feazell and a union representative and placed Feazell under a no-contact prohibition.
A few weeks later, Principal Summers met with Feazell to remind her of the
no-contact order. In September 2013, Principals Summers and Curley received a
complaint that Feazell tried to pick up K.C. from a sleepover.3 As a result, on
October 9, 2013, the District issued a Notice of Deficiency letter placing Feazell on
statutory notice that further action would be taken if she violated the no-contact order.

      Approximately one year passed before K.C.’s mother met with Principal Curley
on October 13, 2014, with the cell phone containing text messages evidencing a
sexual relationship involving K.C. and Feazell. Curley took immediate action by
contacting law enforcement, and placing Feazell on administrative leave. Actual
notice cannot be assigned to the District – or to any school official – before October
13 and thus District and the individual defendants are entitled to summary judgment.



      3
       K.C. asserts this incident was an attempted kidnaping, but there is nothing in
the record to support that description. The attempted contact was inappropriate,
especially in light of the no-contact order, but the record does not support the
conclusion that this conduct rose to the level of actual notice by school officials of
sexual abuse or misconduct.

                                          -6-
       K.C. argues that the district court improperly resolved factual disputes at the
summary judgment stage. However, “the mere existence of some alleged factual
dispute between the parties will not defeat an otherwise properly supported motion
for summary judgment; the requirement is that there be no genuine issue of material
fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 247–48 (1986)) (emphasis in original). See also FED. R. CIV. P.
56(c). That K.C. alleged unsubstantiated facts to suggest the District somehow
should have inferred sexual misconduct here is irrelevant. See P.H., 265 F.3d at 663
(evidence that the school district “should have known” of alleged sexual misconduct
was insufficient). The district court was careful to distinguish between admissible
facts and speculation, arriving at summary judgment only after careful consideration
of the material facts supported by the record.

III. CONCLUSION

       The district court did not improperly weigh the evidence and the summary
judgment record established that no genuine dispute exists as to whether the District
or any school official had actual notice of sexual abuse or harassment prior to October
13, 2014. Summary judgment was appropriate on both the Title IX and § 1983
claims. We affirm.
                        ______________________________




                                         -7-